Citation Nr: 1601615	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-27 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a body rash, legs, arms, thigh and groin, to include eczema and intertrigo.

2.  Entitlement to an initial compensable rating for hemorrhoids.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967, and served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a skin condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hemorrhoids are large and evidence frequent recurrences.


CONCLUSION OF LAW

The criteria for a 10 percent rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.7, 4.114 Diagnostic Code 7336 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015).

The claim for increased ratings for hemorrhoids arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service, VA, and private treatment records, and lay statements have been obtained.  Additionally, the Veteran was provided VA examinations for his hemorrhoids in June 2010 and May 2015.

The June 2010 and May 2015 VA examinations are adequate because they contain relevant findings and conclusions, and the examimnations accurately portray the Veteran's disability for rating purposes.  The examiners used their expertise to draw conclusions from the totality of the evidence, and the reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales on the Veteran's claimed disabilities.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

VA provided the Veteran with a hearing before the undersigned VLJ in August 2015.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Initial Compensable Rating for Hemorrhoids

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of 'staged ratings' is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In the Veteran's August 2015 hearing, he stated that his hemorrhoids are large, and that they recurred two or three times a month.  He also stated that the treatments he used reduced the size of his hemorrhoids, and that he had never been diagnosed with anemia.

In the Veteran's June 2010 VA examination, the examiner noted that there was no thrombosis and no bleeding, and that the Veteran saw a benefit from sitz baths and over-the-counter Preparation H.  In the May 2015 VA examination, the examiner described the hemorrhoids as "mild to moderate," with no fissures.  

A 0 percent rating under diagnostic code 7336 is assigned for "mild to moderate" hemorrhoids.  38 C.F.R. § 4.114, DC 7336.  A 10 percent rating under diagnostic code 7336 is assigned for hemorrhoids which are "large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences."  Id.  A 20 percent rating under Diagnostic Code 7336 is assigned when there are hemorrhoids "with persistent bleeding and with secondary anemia, or with fissures."  38 C.F.R. § 4.114, DC 7336. 

At the August 2015 Board hearing, the Veteran competently and credibly testified that his hemorrhoids are large and evidence frequent recurrences.  The Board thus finds that the Veteran's symptoms most nearly approximate the criteria for a 10 percent rating.  38 C.F.R. § 4.7.

At his hearing, the Veteran stated that he did not have anemia, and the May 2015 examiner noted that the Veteran did not have fissures.  Therefore, the preponderance of the evidence is against the Veteran's entitlement to  a 20 percent rating under Diagnostic Code 7336.

The Veteran contends in his October 2010 Notice of Disagreement that his hemorrhoids should be rated under diagnostic code 7333, stricture of the rectum or anus.  There is no evidence in the record of diagnosis of or treatment for stricture of the rectum or anus.  Moreover, because the Veteran's hemorrhoids are specifically listed in the Rating Schedule, the disability may not be rated by analogy.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Thus, a rating under Diagnostic Code 7333 is not appropriate.  Id. 

Analysis - Extraschedular Rating 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's hemorrhoids, including bleeding and discomfort.  The rating criteria are therefore adequate to evaluate his disability, and referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial rating of 10 percent for hemorrhoids is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran was diagnosed with intertrigo and eczematous dermatitis in his June 2010 VA examination.  The September 2010 rating decision denied service connection for the Veteran's body rash on the basis of the fact that those two conditions are not presumptively service connected to herbicide exposure under 38 C.F.R. § 3.09(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court of Appeals for Veterans Claims has held that individual unemployability is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In the Veteran's August 2015 hearing, he stated that he is neither currently employed, nor currently looking for work.  It is not clear from the record whether the Veteran is unemployable due to his service-connected disabilities.  Therefore, remand for development of this issue is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his body rash that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the Veteran's in-service and post-service skin problems.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records, provide him with an appropriate VA examination to determine the time of onset and etiology of his body rash.  The Veteran's file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.
The examiner should report all pertinent findings and provide complete rationales for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All opinions expressed should be accompanied by a supporting rationale.

The examiner should note the following: 

* Record provided from the Veteran's private dermatologist in September 2015, stating that the Veteran had intertrigo, not tinea corporis; 

* VA examination from June 2010 diagnosing the Veteran with eczematous dermatitis;

* Service treatment record from August 1965 showing an in-service episode of tinea corporis.

Then, the examiner should answer the following questions for any diagnoses made pertaining to the Veteran's body rash, including intertrigo and eczematous dermatitis:

Please opine as to whether any skin disability found to be present is related to or had its onset in service, to specifically include the Veteran's presumed exposure to Agent Orange during service in Vietnam.

4.  Provide the Veteran with notice of the evidence and information needed to establish entitlement to a TDIU.  Thereafter, adjudicate the claim for a TDIU, with consideration of all evidence of record.

5.  Then readjudicate the appeal.  If the any claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


